DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “and corresponding generate”.  Examiner assumes this is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0197945) in view of Ko et al. (US 2011/0199397).

	Regarding claim 1, Kim discloses a display panel driving method, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA):
	and receiving, by an output enable circuit, a control signal, and controlling output of a data drive chip according to the control signal, so as to control picture display of a display panel (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose reading, by a timing control chip, an initial code.
	Ko teaches reading, by a timing control chip, an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before 

	Regarding claim 2, Kim discloses wherein the step of detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals comprises: when it is detected that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal to take as the control signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA).

	Regarding claim 3, Ko further teaches wherein the step of receiving, by an output enable circuit, an enable signal, and controlling output of a data drive chip according to the enable signal, so as to control picture display of a display panel comprises: controlling to disconnect an output port of the data drive chip when the enable signal received by the output enable circuit is at a low level (figs. 1-3, figs. 5-7, see ¶ 30-34, ¶ 38-48, switching unit blocks connection between output buffer and output pads during power-on).

	Regarding claim 4, Kim discloses wherein the step of detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals comprises: when it is detected 

	Regarding claim 5, Kim discloses wherein the step of receiving, by an output enable circuit, an enable signal, and controlling output of a data drive chip according to the enable signal, so as to control picture display of a display panel comprises: controlling to restore the output port of the data drive chip when the enable signal received by the output enable circuit is at a high level (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).

	Regarding claim 6, Kim discloses wherein the timing control chip comprises a control circuit; the control circuit detects whether the configuration work of the initial code of the timing control chip is completely finished or not, and outputs the enable signal to the data drive chip (figs. 1-3, timing controller 30, see ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA);
	the data drive chip comprises the output enable circuit; the output enable circuit receives the enable signal, and controls data output of the data drive chip according to the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also ¶ 45-47, figs. 5-6).


	Regarding claim 8, Kim discloses a display panel driving method, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	when it is detected that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA);
	and when it is detected that the timing control chip finishes all code configurations, outputting, by the timing control chip, a high-level enable signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA);
	converting the drive data into an analog voltage via a Digital-to-Analog Converter (DAC), and then performing power amplification via a power amplification circuit (figs. 1-3, ¶ 24-28, ¶ 35-47, DAC and output buffer AMPs disclosed);
	and when the output enable circuit receives the high-level enable signal, restoring, by the output enable circuit, the data output of the power amplification circuit so as to control the display panel to perform picture display according to the drive data of the data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose reading, by a timing control chip, an initial code; receiving drive data of the timing control chip; storing the drive data to a row data 
	Ko teaches reading, by a timing control chip, an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	receiving drive data of the timing control chip; storing the drive data to a row data memory (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220);
	when an output enable circuit receives the low-level enable signal, disconnecting, by the output enable circuit, data output of the power amplification circuit so as to control a display panel to display a black screen (figs. 1-3, figs. 5-7, see ¶ 30-34, ¶ 38-48, switching unit blocks connection between output buffer and output pads during power-on).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).

Claims 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ko, and further in view of Cui (CN 101866637, cited in Applicant’s IDS filed 10/17/20; see file wrapper, Foreign Reference, 11 pp.).

	Regarding claim 7, Kim in view of Ko fails to disclose wherein the step of reading, by a timing control chip, an initial code, and performing initial configurations comprises: turning on a backlight module while the timing control chip reads the initial code.
	Cui teaches wherein the step of reading, by a timing control chip, an initial code, and performing initial configurations comprises: turning on a backlight module while the timing control chip reads the initial code (abstract, backlight is driven in advance during power-on for preheating).
	Kim in view of Ko and Cui are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko (as applied to claim 1) with the backlight preheating of Cui since such a modification provides a starting process of the backlight can be accelerated, the backlight can reach a stable working state in advance before a display unit outputs a program image, and the starting stability of a display picture is ensured (Cui, abstract).

	Regarding claim 9, Kim discloses a display panel, comprising: a timing control chip, configured to perform initial configurations, and simultaneously, detect whether configuration work of the initial code is completely finished or not, and correspondingly generate different control signals (figs. 1-3, see ¶ 51-56, initialization corresponds to 
	an output enable circuit, wherein the output enable circuit receives a control signal, and controls data output of a data drive chip according to the control signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	and the data drive chip, configured to control the liquid crystal panel according to control of the output enable circuit, thereby controlling picture display of the display panel (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose a backlight module, disposed in the display panel, and turned on while the display panel is started; a timing control chip, configured to read an initial code; and controlling voltages at two ends of a liquid crystal panel.

	Ko teaches a timing control chip, configured to read an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	and controlling voltages at two ends of a liquid crystal panel (figs. 13-14, ¶ 72-78).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before 

	Cui teaches a backlight module, disposed in the display panel, and turned on while the display panel is started (abstract, backlight is driven in advance during power-on for preheating).
	Kim in view of Ko and Cui are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko with the backlight preheating of Cui since such a modification provides a starting process of the backlight can be accelerated, the backlight can reach a stable working state in advance before a display unit outputs a program image, and the starting stability of a display picture is ensured (Cui, abstract).

	Regarding claim 10, Kim discloses wherein the timing control chip comprises: a control circuit, located in the timing control chip, and configured to detect whether the configuration work of the initial code of the timing control chip is finished or not, and corresponding generate a high-level or low-level enable signal to take as the control signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA).


	Ko further teaches wherein the data drive chip comprises: a row data memory, configured to store drive data (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220).

	Regarding claim 12, Kim discloses wherein the output enable circuit is coupled to the power amplification circuit; and the output enable circuit receives the enable signal, and disconnects or restores data output of the power amplification circuit according to the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 13, Kim discloses wherein the output enable circuit is coupled between the DAC and the power amplification circuit; the output enable circuit receives the enable signal; and the output enable circuit disconnects or restores data transmission between the DAC and the power amplification circuit according to the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also figs. 5-6).



	Regarding claim 15, Kim discloses wherein the output enable circuit is coupled to the power amplification circuit; meanwhile, one output enable circuit is also coupled between the DAC and the power amplification circuit; and the output enable circuit receives the enable signal, and disconnects or restores data output of the power amplification circuit and the DAC according to the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 16, Kim discloses wherein the output enable circuit is coupled to the power amplification circuit; meanwhile, one output enable circuit is also coupled between the row data memory and the DAC; and the output enable circuit receives the enable signal, and disconnects or restores data output of the power amplification circuit and the row data memory according to the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also figs. 5-6).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sacchetto et al. (US 2014/0049572)
Wu et al. (US 2016/0372072)
Lee et al. (US 2009/0153220)
Lee et al. (US 2009/0058194)
Tsai et al. (US 2008/0186290)
Park (US 2009/0177930)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626